DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the claim recites “a direction in which the blower blows air intersects the face”. The specification fails to disclose the method or structure of the claimed device in sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could see which direction the blower is blowing to when it appears that the blower blows alongside outer surface 42a and upwards to be discharged therefore not intersecting with the outer surface 42a, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach to those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recite “a direction in which the blower blows air intersects the face”. However, it is unclear what the metes and bounds of the claim are. It is unclear to the examiner which direction the blower is blowing air to as it appears to be flowing alongside outer surface 42a, not intersecting, and then discharged. Therefore, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1) in view of Park et al (US 20060156752 A1), and in further view of Huang et al (US 20130139534 A1). 
Regarding claim 1, Abe teaches a booth (figure 4) comprising: an air-conditioning indoor unit (indoor unit 50) configured to condition air in a space surrounded by a side wall (indoor unit 50 that supplies cooling energy to the indoor space 29, pg3 paragraph 0030, which also includes wall 31, as shown on figure 4); an air-conditioning outdoor unit (outdoor unit 1) disposed outside one face of the side wall (outside of wall 31, as shown on figure 4) so as to discharge exhaust toward the face (blows discharge as shown by arrow B, as shown on figure 4) and connected to the air-conditioning indoor unit (connected to indoor unit 50 via refrigerant pipe 45, as shown on figure 4).
	Abe teaches the invention as described above but fail to teach an atomizing device disposed below the air-conditioning outdoor unit and configured to vaporize condensed water generated in the air-conditioning indoor unit and the air-conditioning outdoor unit
However, Park teaches an atomizing device (ultrasonic vibrator 81) disposed below the air-conditioning outdoor unit (disposed below of outdoor unit A, as shown on figure 2) and configured to vaporize condensed water generated in the air-conditioning indoor unit and the air- conditioning outdoor unit (from condensed water collected from outdoor heat exchanger 2 and indoor heat exchanger 50a, 50b, and 50c, pg2 paragraph 0036).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the teachings of Akio to include an atomizing device disposed below the air-conditioning outdoor unit and configured to vaporize condensed water generated in the air-conditioning indoor unit and the air-conditioning outdoor unit in view of the teachings of Park to effectively utilize the condensed water from outdoor and indoor units for cooling/heating purposes.
The combined teachings teach the invention as described above but fail to teach a blower configured to diffuse water vapor or fog generated from the atomizing device.
However, Huang teaches a blower (fan 2, figure 2) configured to diffuse water vapor or fog generated from the atomizing device (water mist generator 301 atomizes the water and due to the suction effect of the fan system of the air conditioner outdoor unit, the region nearby the water mist generator is a negative pressure zone, the airflow carries the mist into the outdoor unit, pg3 paragraph 0038 and as shown on figure 4).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include a blower configured to diffuse water vapor or fog generated from the atomizing device in view of the teachings of Huang to create an endothermic effect induced by the evaporation of water.
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, the combined teachings teach wherein the blower (fan 2 of Huang) is disposed above the atomizing device (located above water mist generator, as shown on figure 4 of Huang).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1) in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Ediger et al (US 8544826 B2).
Regarding claim 2, the combined teachings teach the invention as described above but fail to teach wherein the blower and one face of the side wall face one another at a predetermined angle so that a direction in which the blower blows air intersects the face.
However, Ediger teaches wherein the blower (fan 2, figure 1, corresponding to fan 2 of Huang) and one face of the side wall (along the side wall of the tube, as shown on figure 1) face one another at a predetermined angle (as shown on figure 1) so that a direction in which the blower blows air intersects the face (intersects part of the face towards the end where the opening of the tube is located, as shown on figure 1). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein the blower and one face of the side wall face one another at a predetermined angle so that a direction in which the blower blows air intersects the face in view of the teachings of Ediger to move the air along the face of the tube.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1) in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Akio et al (JP 2017106676 A).
Regarding claim 5, the combined teachings teach the invention as described above but fail to teach wherein the blower is disposed around the air-conditioning outdoor unit.
However, Akio teaches wherein the blower (outdoor fan unit 60 comprising of axial fan 65, corresponding to fan 2 of Huang) is disposed around the air-conditioning outdoor unit (disposed adjacent to outdoor unit 30, as shown on figure 8).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein the blower is disposed around the air-conditioning outdoor unit in view of the teachings of Akio for temperature adjustment and ventilation of the internal space.
Regarding claim 6, the combined teachings teach wherein the blower (fan 2 of Huang) is disposed outside one face of the side wall (side wall 31 of Abe) and downstream in a flowing direction (illustrated by arrow B of Abe) of air discharged from the air-conditioning outdoor unit (from outdoor unit 1, as shown on figure 4 of Abe).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1), and in further view of Jian et al (US 20190203961 A1).
Regarding claim 3, the combined teachings teach the invention as described above but fail to teach wherein a drain pan receiving condensed water dripping from the atomizing device is disposed in an air passage in which air blown by the blower flows.
However, Jian teaches wherein a drain pan (in the form of a water tank 321, figure 3b) receiving condensed water (condensed water drops onto a dripping pan or dripping pan itself could serve as a reservoir, pg1 paragraph 0004) dripping from the atomizing device (mist gun 322) is disposed in an air passage (as shown in figure 3b) in which air blown by the blower flows (blown by fan 150, as shown in figure 3b).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein a drain pan receiving condensed water dripping from the atomizing device is disposed in an air passage in which air blown by the blower flows in view of the teachings of Jian for the water vapors to be mixed in with the air after the fan and to be blown into the air conditioned areas. 
Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Fridlyand et al (US 20200096227 A1) and Shiro et al (JP 2008138967 A).
Regarding claim 7, the combined teachings teach the invention as described above but fail to teach wherein a harness for the atomizing device, and a harness for the blower are routed along one face of the side wall while being bundled with one another and are held at a bottom portion of the side wall in a gravitational direction of the side wall.
However, Fridlyand teaches wherein a harness (via power consumption on 240, as shown on figure 2) for the atomizing device (ultrasonic atomizer 230).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include a harness for the atomizing device in view of the teachings of Fridlyland to provide power to the atomizing device.
The combined teachings teach the invention as described above but fail to teach a harness for the blower are routed along one face of the side wall while being bundled with one another and are held at a bottom portion of the side wall in a gravitational direction of the side wall.
However, Shiro teaches a harness for the blower (harness 46 of blow fan 38, as shown on figure 4 and 5) are routed along one face of the side wall (routed along the back side of outdoor heat exchanger 30, which can also be interpreted to form a wall, as shown on figure 5) while being bundled with one another (via harness fixture 47) and are held at a bottom portion (towards the bottom portion of blower fan 38, fan motor harness 46 is wired by one harness fixture 47 along the outdoor heat exchanger 30, pg13 paragraph 0078 and as shown on figure 5) of the side wall in a gravitational direction (harness 46 bends down towards to blow fan 38, as shown on figure 5) of the side wall (routed along the back side of outdoor heat exchanger 30, which can also be interpreted to form a wall, as shown on figure 5).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include a harness for the blower are routed along one face of the side wall while being bundled with one another and are held at a bottom portion of the side wall in a gravitational direction of the side wall in view of the teachings of Shiro to provide a harness that can be wired so as not to interfere with the blower fan.
Regarding claim 8, the combined teachings teach wherein a harness (via power consumption on 240, as shown on figure 2 of Fridlyand) for the atomizing device (ultrasonic atomizer 230 of Fridlyand) and a harness for the blower (harness 46 of blow fan 38, as shown on figure 4 and 5 of Shiro) while being bundled with one another (via harness fixture 47 of Shiro) and are held at a bottom portion (towards the bottom portion of blower fan 38, fan motor harness 46 is wired by one harness fixture 47 along the outdoor heat exchanger 30, pg13 paragraph 0078 and as shown on figure 5 of Shiro) of the side wall in a gravitational direction (harness 46 bends down towards to blow fan 38, as shown on figure 5 of Shiro) of the side wall (routed along the back side of outdoor heat exchanger 30, which can also be interpreted to form a wall, as shown on figure 5 of Shiro).
The combined teachings teach the invention as described above but fails to teach a harness routed along a bottom face of the space.
However, Applicant has not disclosed that having “a harness routed along a bottom face of the space” does anything more than produce the predictable result of maximizing space within the booth. Since it has been held that the rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art before the effective filing date, to modify the harness 46 from blow fan 38 of Shiro and meet the claimed limitations in order to provide the predictable results routing the harness along a bottom face of the unit. 
Regarding claim 9, the combined teachings teach wherein the blower is operable (fan 2 operating by creating a suction effect of the air conditioner outdoor unit, pg3 paragraph 0038 of Huang) without regard to an operation of the air-conditioning outdoor unit (air conditioner outdoor unit operates when airflow, by the fan, carries the mist to the outdoor unit, pg3 paragraph 0038 of Huang) and stops blowing air when the atomizing device is stopped (starting and stopping the generating of mist by the air conditioner outdoor unit along with an external airflow, as described pg1 paragraph 0012. It would have been obvious to a person skilled in the art that since the water mist generator operates by external airflow from fan 2, then when the mist is not being generated then the fan would not be blowing air for the benefit of energy-saving operations for the refrigeration system).
Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Jin (CN 1888665 A).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach wherein the air-conditioning outdoor unit includes a fan, and wherein the blower starts blowing air when stop of the fan is detected.
However, Jin teaches wherein the air-conditioning outdoor unit (outdoor unit 20) includes a fan (outdoor fan 22), and wherein the blower (indoor fan 12) starts blowing air (indoor control part 15 the starting the indoor fan 12, pg6 second paragraph) when stop of the fan is detected (outdoor unit control unit 25 stops operation of outdoor fan 22, pg6 second paragraph).   
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein the air-conditioning outdoor unit includes a fan, and wherein the blower starts blowing air when stop of the fan is detected in view of the teachings of Jin for the detection stage of the indoor temperature is higher than the set temperature, stopping the operation of the compressor and outdoor fan, just driving the indoor fan stage.
Regarding claim 11, combined teachings teach wherein the air-conditioning outdoor unit (outdoor unit 1 of Abe) includes a fan (first air-sending device 11a of Abe), wherein the blower (indoor fan 12 of Jin) blows air (indoor control part 15 the starting the indoor fan 12, pg6 second paragraph of Jin) only when stop of the fan is detected (outdoor unit control unit 25 stops operation of outdoor fan 22, pg6 second paragraph of Jin).
However, it would have been an obvious design choice to modify the Jin reference by having a blower that blows air only when stop of the fan is detected, since applicant has not disclosed that having a blower that blows air only when stop of the fan is detected solves any stated problem or provides any unexpected result, and it appears that the Jin would perform equally well with the Abe reference.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Ryu (KR 100735923 B1).
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach wherein the blower starts blowing air when water vapor or fog is detected.
However, Ryu teaches wherein the blower (blower 160) starts blowing air (blower 160 forcibly discharges water vapor in the duct 140 through exhaust port 170, as described on pg4 third paragraph) when water vapor is detected (via water vapor detection unit 180).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein the blower starts blowing air when water vapor or fog is detected in view of the teachings of Ryu to provide a method for detection of water vapor and to dissipate that vapor. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Park et al (KR 101294291 B1, referred to as Park ‘291).
Regarding claim 13, the combined teachings teach the invention as described above but fail to teach wherein an operation of the blower is controlled in accordance with reservation information with which use of the space is managed.
However, Park ‘291 teaches wherein an operation of the blower (via blower driving relay unit 5 configured to control the discharge air volume of the fan coil unit, pg5 paragraph 0013) is controlled in accordance with reservation information with which use of the space is managed (via a display unit 4 for displaying data such as vacancy and reservation, pg5 paragraph 0013).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein an operation of the blower is controlled in accordance with reservation information with which use of the space is managed in view of the teachings of Park ‘291 to provide methods in which the fan coil unit can be operated in various modes in which the indoor temperature can be manipulated depending on whether the space is occupied. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1), Park et al (KR 101294291 B1, referred to as Park ‘291), and in further view of Takeda et al (JP 6537705 B2).
Regarding claim 14, the combined teachings teach reservation information (via a display unit 4 for displaying data such as vacancy and reservation, pg5 paragraph 0013 of Park ‘291).
The combined teachings teach the invention as described above but fail to teach wherein the blower starts blowing air when the air- conditioning outdoor unit is expected to stop discharging the exhaust. 
However, Takeda teaches wherein the blower starts blowing air (via control unit 80 transmits to the air supply communication unit 82, an instruction to switch the start and stop of the operation, pg11 paragraph 0058) when the air-conditioning outdoor unit (outdoor unit 42 forming part of air conditioner system 31, as shown on figure 1) is expected to stop discharging the exhaust (via control unit 80 transmits, to the exhaust device 33 via the exhaust communication unit 83, an instruction to switch the start and stop of the operation, pg11 paragraph 0059). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein the blower starts blowing air when the air- conditioning outdoor unit is expected to stop discharging the exhaust in view of the teachings of Takeda to utilize the reservation/vacancy information to manage the blower and outdoor unit for cooling purposes. 
Claim 15-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Song (US 20180023590 A1).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach wherein one end of the blower is supported by a support portion, and wherein the blower performs a swinging operation with the support portion as a pivot to change a direction of an airflow to be blown.
However, Song teaches wherein one end of the blower (fan housing 108 of cooling fan 100) is supported by a support portion (base 106), and wherein the blower (cooling fan 100) performs a swinging operation with the support portion as a pivot to change a direction of an airflow to be blown (the fan housing 108 may oscillate or pivot back-and-forth about the longitudinal axis 104 relative to the base 106, as indicated with arrow 190, pg4 paragraph 0043). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein one end of the blower is supported by a support portion, and wherein the blower performs a swinging operation with the support portion as a pivot to change a direction of an airflow to be blown in view of the teachings of Song to select a desired oscillation range to maximize the cooling coverage of the cooling fan for a given room and placement of the cooling fan in the room.
Regarding claim 16, the combined teachings teach wherein the blower (fan housing 108 which includes fan 124 of cooling fan 100 of Song) performs the swinging operation (oscillate or pivot back-and-forth about the longitudinal axis 104, pg4 paragraph 0043 of Song) on a predetermined time basis (cooling fan 100 may be modified to change the speed by which the cooling fan moves back-and-forth over the selected range of oscillation, pg4 paragraph 0043 of Song).
Regarding claim 18, the combined teachings teach wherein the blower (fan housing 108 which includes fan 124 of cooling fan 100 of Song) is able to change, in multiple stages (cooling fan 100 may be modified to change the speed by which the cooling fan moves back-and-forth, pg4 paragraph 0043 of Song), an amount of air to be blown (the cooling fan 100 may be employed to implement various desired functions, such as misting amount, fan speed, pg5 paragraph 0050 of Song) and changes the amount of the air to be blown in accordance with an amount of detected water vapor or fog (via the function of changing cooling fan 100 speed, as described on pg5 paragraph 0050 of Song, atomizer 27 may vibrate to generate water droplet sizes  in the range of 1.0-1.7Mhz that provide an optimal cooling effect, pg5 paragraph 0049 of Song).
Regarding claim 19, the combined teachings teach wherein the blower (fan housing 108 which includes fan 124 of cooling fan 100 of Song) is able to discharge air to be blown in a pulsatile manner (via oscillation or pivot back-and-forth about the longitudinal axis 104 relative to the base 106, as indicated with arrow 190, pg4 paragraph 0043) and changes an amount of the air to be blown in accordance with an amount of detected water vapor or fog (via the function of changing cooling fan 100 speed, as described on pg5 paragraph 0050 of Song, atomizer 27 may vibrate to generate water droplet sizes  in the range of 1.0-1.7Mhz that provide an optimal cooling effect, pg5 paragraph 0049 of Song).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Zhao et al (CN 209234710 U).
Regarding claim 17, the combined teachings teach the invention as described above but fail to teach wherein one end of the blower is supported by a support portion being movable relative to one face of the side wall, and wherein the support portion moves to change a distance between the blower and the atomizing device.
However, Zhao teaches wherein one end of the blower (fan 26) is supported by a support portion (base of case 1, as shown on figure 3) being movable relative to one face of the side wall (via roller 7 moving is supported on two guide rails, relative to one side of the wall, as shown on figure 2), and wherein the support portion (base of case 1, as shown on figure 3) moves to change a distance (via the distance created by the rollers from case 1 to rails 6, as shown on figure 2) between the blower (radiating fan 26, corresponding to booster fan 5 of Huang) and the atomizing device (ultrasonic atomizing energy transducer 28, corresponding to water mist generator 301 of Huang).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein one end of the blower is supported by a support portion being movable relative to one face of the side wall, and wherein the support portion moves to change a distance between the blower and the atomizing device in view of the teachings of Zhao to utilize the movable feature to ensure each area of the room is balanced in temperature and humidity. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 20180283704 A1)  in view of Park et al (US 20060156752 A1), Huang et al (US 20130139534 A1) and in further view of Takura (JP 2019119376 A).
Regarding claim 20, the combined teachings teach the invention as described above but fail to teach wherein a velocity of air blown from the blower and flowing along one face of the side wall is higher than a maximum velocity of air discharged from the air-conditioning outdoor unit and flowing along the face of the side wall.
However, Takura teaches wherein a velocity of air blown from the blower (air blowing out of blower fan 63, as shown on figure 3) and flowing along one face of the side wall (flows towards the inner wall, where guest room P is located, as shown on figure 3) is higher than a maximum velocity (it is obvious to one of the ordinary skill in the art that the blower from indoor unit 6 has to have a higher velocity of cool air 5 than outdoor unit 5 to consistently maintain a cool space within guest room P) of air discharged (air outlet 5B) from the air-conditioning outdoor unit (outdoor unit 5) and flowing along the face of the side wall (when outdoor unit 5 discharges air via air outlet 5b, it flows outwards alongside wall portion 1a, as shown on figure 1 and 3).



Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the booth in the combined teachings to include wherein a velocity of air blown from the blower and flowing along one face of the side wall is higher than a maximum velocity of air discharged from the air-conditioning outdoor unit and flowing along the face of the side wall in view of the teachings of Takura to consistently maintain a steady flow of cool air within the space. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763